Citation Nr: 1218904	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2009 and March 2011.  This matter was originally on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for a right wrist disability as secondary to service-connected left wrist disability has been again raised by the Veteran.  This request to reopen a previously-denied claim of service connection for right wrist disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded twice in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

In general, for service connection to be granted for hepatitis C, the evidence must show that a Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service incident and the Veteran's hepatitis C.  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

Service treatment records include an immunization record indicating the Veteran was given inoculations in 1970 and 1971. 

A May 2004 Gastroenterology Outpatient Note provided a history of present illness as genotype 1 hepatitis C of an estimated 30 years' duration.

On his Notice of Disagreement with the December 2004 rating decision, the Veteran stated that while in the military, he had multiple jet gun injections, multiple finger stick samplings, multiple dental procedures and surgery using unsanitary procedures.

The first objective evidence of a diagnosis of hepatitis C is in an October 2003 H&P Admission record.  In March 2004, the Veteran reported risk factors including possible blood transfusion during surgery for severe laceration of arm, intranasal cocaine use a few times in the early 1970s, tattoo in the early 1970s. 

In December 2005, the Veteran reported risk factors for Hepatitis C included multiple sexual partners and blood transfusions.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, there is evidence that the Veteran has a diagnosis of hepatitis C and has several known risk factors.  In addition, the Veteran attributes his hepatitis to in-service inoculations.  The Board finds that a VA examination is necessary to obtain an opinion concerning the etiology of the Veteran's diagnosed hepatitis C. 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hepatitis C since November 2010.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be sent a hepatitis C risk factor questionnaire to be completed and returned.  

3.  After the above development has been completed to the extent possible, the Veteran should be afforded the appropriate VA examination by a physician skilled in the diagnosis and treatment of hepatitis C.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  

The physician should confirm the diagnosis of hepatitis C, and provide an opinion as to its etiology.  Specifically, the physician is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset in service or is causally related to any incident of service.  The physician should explain the usual incubation period and onset of symptoms for hepatitis C.  The physician should also discuss any exposure to hepatitis C risk factors in service (specifically addressing the inoculations).  The examiner should offer an opinion regarding any possible relationship between any such in-service risk factors and his currently diagnosed hepatitis C.  The physician should also address any post-service risk factors.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



